Citation Nr: 1513469	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-12 609	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for cervical spondylosis.

2.  Entitlement to a rating greater than 10 percent for chronic lumbosacral strain.

3.  Entitlement to service connection for degenerative lumbosacral spondylosis.

4.  Entitlement to service connection for a right shoulder disability, claimed as bursitis and joint inflammation.


REPRESENTATION

Veteran represented by:	Amy Kretkowski, Attorney




ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1970 to September 1973 and from October 1974 to November 1978.

These matters come before the Board of Veterans' Appeals (the Board) from August 1982 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a videoconference hearing in his May 2013 VA Form 9 pertaining to his service connection claim for degenerative lumbosacral spondylosis and increased rating claims for the low back and neck.  No videoconference hearing was scheduled.  

The Board notes that on his VA Form 9 with respect to the claim of service connection for a right shoulder disability, the Veteran indicated he did not wish to have a hearing.  Nevertheless, the Board finds the shoulder disability claim to be inextricably intertwined with the Veteran's other claims, given the Veteran's arguments, and as the Veteran has not been afforded a hearing as he requested, it is appropriate to remand this case for due process reasons for all claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans' Law Judge, and notify him of the scheduled hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




